Bullard, J.,

delivered the opinion of the court.
The plaintiff in this case sues to recover the value of certain effects in his tenement, consumed by fire in the night, while he was absent from his dwelling and at Lake Pontchartrain. 'The defence of the insurers is a denial that property to the amount claimed by him has been consumed by fire, and an averment, that the plaintiff has totally failed and neglected to comply with the conditions ofjhe policy, particularly the eighth article, and that the defendants were more strict than usual in exacting a rigid compliance, because they suspect and believe, and have reason to suspect and believe that the said pretended loss was altogether fraudulent.
Most of the bills of exception taken during the progress of the trial, have a direct reference to this plea. They are worthy of attentive consideration, as they only tend to give this court a glimpse at the mystery which envelopes this transaction. AmOng other things it appears, that the defendants-offered in evidence a .correspondence between the president of the office and the plaintiff, together with a fragment of a letter from one Guigues to the plaintiff, previously to the fire, in order to prove that the plaintiff had not the goods mentioned in the policy, when the loss occurred, and that the loss was fraudulent. The letters are before us, annexed to the bill of exceptions. They were rejected on the ground that they were inadmissible, under the allegations in the defendants’ answer.
It appears from this correspondence, that about ten days before the fire, the defendants requested the assured to come forward and cancel the policy, and take back the premium. He answers that he would do so if he did not know the motive which dictated that demand ; but he begins by a *331peremptory refusal, and then says, that the determination of the company was suggested by one Guigues, who had made against him the denunciation, he had threatened ; that the writer had made to him, verbally, a proposition, to set fire to his house for five hundred dollars, and on his refu- . , „ , ... . . sal, had-had the folly- to repeat the proposition in writing, as will appear by a fragment of his letter, which the plaintiff’s momentary indignation had prompted him to tear up. He adds, that he did not communicate it immediately to the company, because he considered it the emanation of a diseased brain, which his own refusal would suffice to restrain.
Under the aver-ments, that the g'oods. to the ed in the policy °vfei.e nofiosTk that tlie insurers suspected, ' and had. reason to pretended^loss dence win be re-had not the goods when the loss oecurred, and anient,'™ frau"
This curious fragment inclosed in the plaintiff’s letter and dated two days previously, contains no proposition to set fire to the house for five hundred dollars, but a peremptory demand for the payment of that sum before twelve o’clock, or a written answer before one, for the security of both, (pour votre suraté et la mienna,) and he adds, “since you are determined to act according to your own notions, I have decided to follow mine, and to risk myself in denouncing you if you do not accede to my demand.”
We make no comments on these extraordinary productions. They are before us only for the purpose of deciding whether they were properly excluded from the knowledge of the jury, which ,was empanelled to try the cause between the parties.
We are of opinion that the court erred. There is a denial of any loss by misfortune, as contemplated by the policy, and substantially an allegation of fraud, sufficient, we think, to authorize a rigid scrutiny into all the circumstances of the CcLS6.
As tliewerdict must be set aside, it is unnecessary to examine the other bills of exception, or to inquire how far the proofs offered show a compliance with the eighth article of the policy. ' ■
, . It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be avoided and reversed, that *332the verdict be set aside, and the case remanded for a new trial, with instructions to the judge not to refuse to receive in evidence, the correspondence mentioned in the bill of exceptions, and that the plaintiff pay the costs of this appeal.